DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8, are pending and being examined.

Information Disclosure Statement
The information disclosure statement filed 01/07/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In this case, there is no copy of the Brazilian Office Action and Columbian Office Action. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,876,606 A to Kehr (hereinafter Kehr).

Regarding claims 1-4, and 6-8, Kehr teaches an epoxy resin composition comprising a polyglycidyl ether of bisphenol A having a softening point of 70-120 deg C, and a hardening agent of 0.6-1.5 equivalents per epoxide equivalent of the polyglycidyl ether, wherein the hardening agent is a dihydrazide having the formula 
    PNG
    media_image1.png
    63
    153
    media_image1.png
    Greyscale
, wherein R is a divalent hydrocarbon radical, such as adipic, isophthalic, or azelaic dihydrazide. (col 2, ln 9-26). 
Kehr further teaches the above epoxy resin composition is used in a powder coating that is applied to a steel pipe by preheating the steel pipe to 230 deg C, applying the powder coating to the steel to fuse, and be cured into a coating of 0.2-0.3 mm in thickness (i.e. 200-300 microns) without any postheating (col 3, ln 7-20 and col 4, ln 44-50). This meets the claimed steel pipe, powder coating, the preheating step, the applying step, and the fully cured dry thickness film. Furthermore, Kehr teaches the panels can be returned to the oven for 3 minutes to cure more sufficiently. (col 3, ln 16-18), which meets the claimed baking for 3 minutes step.
The above polyglycidyl ether (DER-663U, epoxy equiv. weight of 730-820 g/eq) is used in amount of 42.6 wt% with about 3.2 wt% of azelaic dihydrazide, (See Example 1, col 4, ln 20-35), or polyglycidyl ether in an amount of 53.46 wt% with about 3.2 wt% of isophthalic dihydrazide, which has a cured RT cathodic disbondment test of 7.5 mm, (Example 10, ln 51-65), which meets the claimed cathodic disbondment. The above is within and meets the claimed epoxy wt% range, and the above 3.2 wt% also meets the claimed curing agent range because the term “about” allows for amounts slightly above and below the claimed amount. See MPEP 2144.05. 
	Kehr also teaches the curing temperature for the deposited powder is from 175-250 deg C (col 2, ln 36-37), which overlaps and meets the claimed preheating temp range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
Regarding the limitation of the pipe or pipeline “for transport of oil and gas,” this is a recitation of a future intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Kehr teaches each and every structural component of the metal article such as the cast iron pipe, thus, one skilled in the art would reasonably expect a cast iron pipe would be capable of transporting oil/gas.

	Regarding claim 5, Kehr teaches wherein the hardening agent is a dihydrazide having the formula 
    PNG
    media_image1.png
    63
    153
    media_image1.png
    Greyscale
, wherein R is at least 4 carbons (col 2, ln 15-24), which encompasses and meets the 8 carbon atoms to be sebacic dihydrazide.

	
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 10-168347 A to Kubo et al. (hereinafter Kubo) as evidenced by Aditya Biria Chemicals, “Epotec, Coatings and Construction Applications,” pp. 1-18, (2018). (hereinafter Aditya).

Regarding claims 1-4, and 6-8, Kubo teaches a process of applying an epoxy powder coating comprising preheating a cast iron pipe to 150-300 deg C, applying the epoxy powder coating to the inner surface of the pipe, and preferably baking the coating from 5-30 minutes at 150-200 deg C to form a 1st layer coated film thickness of 300-700 micrometers (See abstract, para 28-30 and 32). The coating is corrosion resistant and water resistant. (para 81). The above temperature range and thickness overlaps and meets the claimed range, (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). 
Furthermore, although the baking time of Kubo is just outside the claimed range of 3 minutes, it is known by one ordinarily skilled in the art to either shorten or lengthen the baking cure times in order to determine the time of a full cure. Also, as cited above, Kubo teaches the exact same claimed adipic acid dihydrazide curing agent which would inherently have the claimed cure time of 3 minutes or less because the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures.
Thus, it would have been obvious to one ordinarily skilled in the art before the effective filing date to adjust the bake/cure time in Kubo to the claimed range of 3 minutes or less because one ordinarily skilled in the art would know to optimize the bake time, either by shortening or lengthening the times, in order to determine when the film reaches full cure through routine experimentation, See MPEP 2144.05 II.A, and also, as cited above, Kubo teaches the exact same claimed adipic acid dihydrazide curing agent which would inherently have the claimed cure time of 3 minutes or less because the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures. See MPEP 2112.01
In Example 2, Kubo further teaches the epoxy powder coating comprises 100 parts of bisphenol A based epoxy resin (Epototo YD-013), 5 parts of adipic acid dihydrazide, 50 parts of silica, 40 parts of titania, 0.4 parts of carbon, and 1 part of leveling agent acrylic oligomer (LR8820), (See Table 1, para 36-39). The above Epototo YD-013 correlates to 50.9 wt% in the composition and meets the epoxy ether formed from a polyphenol and epihalohydrin and has an epoxy equivalent weight of 820-880 as evidenced by page 8 of Aditya, which meets claim 18 and 19. The adipic acid dihydrazide correlates to 2.5 wt% in the composition and meets the claimed curing agent having formula I, wherein R1 is C4 alkyl, and n=1, and further meets claims 12-14. The above method further meets the claimed fusion bonded epoxy.
Thus, the claimed method of coating would have been obvious to one ordinarily skilled in the art at the time of invention based on the teachings of Kubo because Kubo teaches a process of applying a powder coating comprising preheating a cast iron pipe to 150-300 deg C, applying an epoxy powder coating to the inner surface of the pipe, and baking the coating from 5-30 minutes at 150-200 deg C to form a 1st layer coated film thickness of 300-700 micrometers (See abstract, para 28-30 and 32), wherein the epoxy powder coating comprises 100 parts of Epototo YD-013, 5 parts of adipic acid dihydrazide, 50 parts of silica, 40 parts of titania, 0.4 parts of carbon, and 1 part of leveling agent acrylic oligomer (LR8820), (See Table 1, para 36-39), and the above temperature range and thickness overlaps and meets the claimed range, (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”), and furthermore, although the baking time to form a fully cured film of Kubo is just outside the claimed range of 3 minutes, it would have been obvious to one ordinarily skilled in the art before the effective filing date to adjust the cure time to the claimed range of 3 minutes or less because one ordinarily skilled in the art would know to optimize the bake time, either by shortening or lengthening the times, in order to determine when the film reaches full cure through routine experimentation. See MPEP 2144.05 II.A, and also, as cited above, Kubo teaches the exact same claimed adipic acid dihydrazide curing agent which would inherently have the claimed cure time of 3 minutes or less because the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures. See MPEP 2112.01.
Kubo further teaches the epoxy powder coating used to specifically coat the side of a cold rolled sheet of steel (para 64, 65, and 68), which demonstrates that steel would be a suitable metal that can be coated by the epoxy powder coating and would be suitable for use for the pipe.
It would have also been obvious to one ordinarily skilled in the art at the time of invention for the pipe of Kubo to be made of steel based on the teachings of Kubo because Kubo teaches the epoxy powder coating being specifically used to coat a sheet of steel (para 64, 65, and 68), which demonstrates to one skilled in the art that steel would be a suitable metal that can be coated by the epoxy powder coating and thus, can be also used for the pipe. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
Kubo does not explicitly teach the cathodic disbondment.
However, Kubo teaches a substantially identical coating composition, such as the epoxy resin and the adipic acid dihydrazide curing agent within the claimed amounts, as well as preheating the pipe to 150-300 deg C, which overlaps with the claimed range, and the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures, and it is the low application temperatures which give the cathodic disbondment properties. 
Thus, one skilled in the art would have a reasonable expectation for the coating of Kubo to have the claimed cathodic disbondment properties because Kubo teaches a substantially identical coating composition, such as the epoxy resin and the adipic acid dihydrazide curing agent within the claimed amounts, as well as preheating the pipe to 150-300 deg C, which overlaps with the claimed range, and the Applicant specifically cites in para 29-30 and 42 of their own specification that it is the curing agent which gives the cure time at low application temperatures, and the low application temperatures which give the cathodic disbondment properties.  “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Regarding the limitation of the pipe or pipeline “for transport of oil and gas,” this is a recitation of a future intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Kubo teaches each and every structural component of the metal article such as the cast iron pipe, thus, one skilled in the art would reasonably expect a cast iron pipe would be capable of transporting oil/gas.

Regarding claim 5, as cited above and incorporated herein, Kubo teaches the claimed method.
Kubo further contemplates that a suitable hydrazide hardening agent can be sebacic acid dihydrazide. (para 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766